ICJ_005_Fisheries_GBR_NOR_1950-10-04_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

ORDONNANCE DU 4 OCTOBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF OCTOBER 4th, 1950
La présente ordonnance doit être citée comme suit :

« Affaire anglo-norvégienne des pêcheries, Ordonnance du
4 octobre 1950: C.I.J. Recueil 1950, p. 263.»

This Order should be cited as follows :

“Anglo-Norwegian Fisheries case, Order of October 4th, 1950 :
I.C.J. Reports 1950, p. 263.”

 

Sates number 49

 

 

 
1950
Le 4 octobre
Rôle général
n° 5

263

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1950

Ordonnance rendue le 4 octobre 1950

AFFAIRE ANGLO-NORVÉGIENNE
DES PÉCHERIES

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu les articles 37 et 38 du Règlement de la Cour,

vu l'ordonnance du g novembre 1949 par laquelle le Président
en exercice de la Cour a fixé les délais pour la présentation des
pièces de la procédure écrite dans l'affaire anglo-norvégienne
des pêcheries,

vu l'ordonnance du 29 mars 1950 par laquelle la Cour a prorogé
lesdits délais,

Rend l'ordonnance suivante :

Considérant que, par lettre en date du 22 septembre 1950,
l'agent du Gouvernement du Royaume-Uni a sollicité la proro-
gation au 30 novembre 1950 du délai pour la présentation de la
Réplique du Gouvernement du Royaume-Uni, délai fixé au
31 octobre 1950 par l'ordonnance du 29 mars 1950;

Considérant que, par lettre du 29 septembre 1950, l'agent du
Gouvernement de la Norvège a déclaré qu’il ne s’opposait pas
à cette demande, tout en se réservant le droit, après avoir pris
connaissance de la Réplique du Gouvernement du Royaume-
Uni, de solliciter une prorogation du délai pour la présentation

de sa Duplique ;
4
264 ORDONN. DU 4 X 50 (AFFAIRE DES PÊCHERIES)

Décide
de proroger aux dates suivantes les délais fixés par l'ordonnance
du 29 mars 1950:

pour la présentation de la Réplique du Gouvernement du
Royaume-Uni, au 30 novembre 1950;

pour la présentation de la Duplique du Gouvernement du
Royaume de Norvège, au 31 janvier 1951.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quatre octobre mil neuf cent
cinquante, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni et au Gouvernement
du Royaume de Norvège.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
